[ex103formofindemnificati001.jpg]
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT THIS DIRECTOR AND OFFICER
INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of this [____] day of
[_________], 20__, by and between Rexnord Corporation, a Delaware corporation
(the “Company”), and [____________] (the “Indemnitee”). WHEREAS, the Company
desires to attract and retain the services of highly qualified individuals to
act as directors and officers; WHEREAS, increased corporate litigation and
investigations have subjected directors and officers to litigation risks and
expenses, and the limitations on the availability and terms of director and
officer liability insurance have made it increasingly difficult for the Company
to attract and retain such persons; WHEREAS, the Company’s certificate of
incorporation authorizes the Company to provide indemnification and advancement
rights to directors and officers through bylaw provisions or through agreements
with directors and officers, or otherwise, to the extent provided therein;
WHEREAS, the Company’s bylaws require that the Company indemnify its directors
and officers as authorized by the General Corporation Law of the State of
Delaware (“DGCL”), as amended, under which the Company is incorporated, and such
bylaws expressly provide that the indemnification provided therein is not
exclusive and contemplate that the Company may enter into separate agreements
with its directors, officers and other persons to set forth specific
indemnification provisions; WHEREAS, in light of the fact that the certificate
of incorporation and bylaws of the Company are subject to change and do not
contain all the provisions and protections set forth in this Agreement, the
Company has determined that the Indemnitee and other directors and officers of
the Company may not be willing to serve or continue to serve in such capacities
without additional protection; WHEREAS, the Company desires and has requested
the Indemnitee to serve or continue to serve as a director or officer of the
Company, as the case may be, and has proffered this Agreement to the Indemnitee
as an additional inducement to serve in such capacity; and WHEREAS, the
Indemnitee is willing to serve, or to continue to serve, as a director or
officer of the Company, as the case may be, if the Indemnitee is furnished the
indemnity provided for herein by the Company. NOW, THEREFORE, in consideration
of the promises and the covenants contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Indemnitee do hereby covenant and agree as
follows:



--------------------------------------------------------------------------------



 
[ex103formofindemnificati002.jpg]
-2- 1. Definitions. (a) “Change in Control” means, and shall be deemed to have
occurred if, (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting stock, (ii) during any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the Board
of Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation other than a
merger or consolidation that would result in the voting stock of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity) at least fifty percent (50%) of the total voting power represented by
the voting stock of the Company or such surviving entity outstanding immediately
after such merger or consolidation or with the power to elect at least a
majority of the board of directors or other governing body of the surviving
entity, or (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of related transactions) of all or
substantially all of the Company’s assets. (b) “Corporate Status” describes the
status of a person who is serving or has served (i) as a director or officer of
the Company, (ii) as a Company employee in a fiduciary capacity with respect to
an employee benefit plan of the Company or (iii) as a director or officer of any
other Entity at the request of the Company. For purposes of subsection (iii) of
this Section l(b), a director or officer of the Company who is serving or has
served as a director or officer of a Subsidiary shall be deemed to be serving at
the request of the Company. (c) “Disinterested Director” means a director of the
Company who (i) is not and was not a party to the Proceeding in respect of which
indemnification is sought by the Indemnitee and (ii) is determined to be
“disinterested” under applicable Delaware state law. (d) “Entity” shall mean any
corporation, partnership (general or limited), limited liability company, joint
venture, trust, employee benefit plan, company, foundation, association,
organization or other legal entity, other than the Company.



--------------------------------------------------------------------------------



 
[ex103formofindemnificati003.jpg]
-3- (e) “Expenses” shall be construed broadly to mean all direct and indirect
fees of any type or nature whatsoever, costs and expenses incurred in connection
with any Proceeding, including, without limitation, all attorneys’ fees and
costs, disbursements and retainers (including, without limitation, any fees,
disbursements and retainers incurred by the Indemnitee pursuant to Section 10 of
this Agreement), fees and disbursements of experts, witnesses, private
investigators and professional advisors (including, without limitation,
accountants and investment bankers), court costs, filing fees, transcript costs,
fees of experts, travel expenses, duplicating, imaging, printing and binding
costs, telephone and fax transmission charges, computer legal research costs,
postage, delivery service fees, secretarial services, fees and expenses of third
party vendors; the premium, security for, and other costs associated with any
bond (including supersedeas or appeal bonds, injunction bonds, cost bonds,
appraisal bonds or their equivalents), in each case incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding
(including, without limitation, any judicial or arbitration Proceeding brought
to enforce the Indemnitee’s rights under, or to recover damages for breach of,
this Agreement), as well as all other “expenses” within the meaning of that term
as used in Section 145 of the DGCL, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties, and all other
disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding. (f) “Indemnifiable Expenses,” “Indemnifiable
Liabilities” and “Indemnifiable Amounts” shall have the meanings ascribed to
those terms in Section 3(a) below. (g) “Independent Counsel” means a law firm,
or a person admitted to practice law in any State of the United States, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnities under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any law firm or person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement. (h) “Liabilities” shall be broadly construed to
mean, without limitation, all judgments, damages, liabilities, losses,
penalties, taxes, fines and amounts paid in settlement, in each case, of any
type whatsoever, in connection with a Proceeding. References herein to “fines”
shall include any excise tax assessed with respect to any employee benefit plan.



--------------------------------------------------------------------------------



 
[ex103formofindemnificati004.jpg]
-4- (i) “Proceeding” shall be construed broadly to mean, without limitation, any
threatened, pending or completed claim, government, regulatory and
self-regulatory action, suit, arbitration, mediation, alternate dispute
resolution process, investigation (including any internal investigation),
inquiry, administrative hearing, appeal, or any other actual, threatened or
completed proceeding, whether brought in the right of the Company or otherwise
and whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative or investigative nature, whether formal or
informal, including a proceeding initiated by the Indemnitee pursuant to Section
10 of this Agreement to enforce the Indemnitee’s rights hereunder. (j)
“Subsidiary” shall mean any Entity of which the Company owns (either directly or
indirectly) either (i) a general partner, managing member or other similar
interest or (ii) (A) 50% or more of the voting power of the voting capital
equity interests of such Entity, or (B) 50% or more of the outstanding voting
capital stock or other voting equity interests of such Entity. (k) References
herein to a director of any other Entity shall include, in the case of any
Entity that is not managed by a board of directors, such other position, such as
manager or trustee or member of the governing body of such Entity, that entails
responsibility for the management and direction of such Entity’s affairs,
including, without limitation, the general partner of any partnership (general
or limited) and the manager or managing member of any limited liability company.
2. Services by the Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, the Indemnitee agrees to serve or continue to serve as
either a director on the board of directors of the Company or as officer, as
applicable, so long as the Indemnitee is duly elected or appointed and until
such time as the Indemnitee is removed, terminated, or tenders a resignation.
This Agreement is effective as of the date the Indemnitee became a director or
officer of the Company, as the case may be. 3. Agreement to Indemnify. The
Company agrees to indemnify the Indemnitee to the fullest extent permitted, and
in the manner permitted, by applicable law as in effect as of the date hereof or
as such laws may, from time to time, be amended (but only if amended in a way
that broadens the right to indemnification and advancement of expenses) as
follows: (a) Indemnification for Third Party Proceedings. Subject to the
exceptions contained in Section 4(a) and Section 6 below, if the Indemnitee was
or is a party or was or is otherwise involved in or was or is threatened to be
made a party or is otherwise involved in any capacity to any Proceeding (other
than an action by or in the right of the Company) by reason of the Indemnitee’s
Corporate Status, the Indemnitee shall be indemnified by the Company to the
fullest extent permitted by the DGCL, as the same may be amended from time to
time, against all Expenses and Liabilities actually and reasonably incurred or
paid by the Indemnitee or on the Indemnitee’s behalf in connection with such a
Proceeding (referred to herein as “Indemnifiable Expenses” and “Indemnifiable
Liabilities,” respectively, and collectively as “Indemnifiable Amounts”). In
addition, the Indemnitee’s Corporate Status may allow for indemnification under
certain agreements containing indemnity provisions with another Entity or
protections



--------------------------------------------------------------------------------



 
[ex103formofindemnificati005.jpg]
-5- under the organization documents of such other Entity. In those instances,
the Company is still wholly liable for making any indemnification payments for
all Indemnifiable Amounts notwithstanding the payment obligation of such amounts
by a third party to the Indemnitee; provided, however, that if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement, or otherwise, the Company shall not be
liable under this Agreement to make any payment to the Indemnitee with respect
to such Indemnifiable Amounts that have been satisfied. Nothing hereunder is
intended to affect any right of contribution of or against the Company in the
event the Company and any other person or persons have co-equal obligations to
indemnify (or advance expenses to) the Indemnitee. (b) Indemnification in
Derivative Actions and Direct Actions by the Company. Subject to the exceptions
contained in Section 4(b) and Section 6 below, if the Indemnitee was or is a
party or was or is otherwise involved in or was or is threatened to be made a
party to or was or is otherwise involved in any capacity in any Proceeding by or
in the right of the Company to procure a judgment in its favor by reason of the
Indemnitee’s Corporate Status, the Indemnitee shall be indemnified by the
Company against all Indemnifiable Expenses. In addition, the Indemnitee’s
Corporate Status may allow for indemnification under certain agreements
containing indemnity provisions with another Entity or protections under the
organization documents of such other Entity. In those instances, the Company is
still wholly liable for making any indemnification payments for all
Indemnifiable Expenses notwithstanding the payment obligation of such amounts by
a third party to the Indemnitee; provided, however, that if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement, or otherwise, the Company shall not be
liable under this Agreement to make any payment to the Indemnitee with respect
to such Indemnifiable Expenses that have been satisfied. Nothing hereunder is
intended to affect any right of contribution of or against the Company in the
event the Company and any other person or persons have co-equal obligations to
indemnify (or advance expenses to) the Indemnitee. 4. Exceptions to
Indemnification. The Indemnitee shall be entitled to indemnification under
Section 3(a) and Section 3(b) above in all circumstances other than the
following: (a) Exceptions to Indemnification for Third Party Proceedings. If
indemnification is requested under Section 3(a) and there has been a final
non-appealable judgment by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, (x) the Indemnitee failed to act (i) in good faith and (ii) in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, (y) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe that the Indemnitee’s
conduct was unlawful, the Indemnitee shall not be entitled to payment of
Indemnifiable Amounts hereunder. (b) Exceptions to Indemnification in Derivative
Actions and Direct Actions by the Company. If indemnification is requested under
Section 3(b) and



--------------------------------------------------------------------------------



 
[ex103formofindemnificati006.jpg]
-6- (i) there has been a final non-appealable judgment by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, the Indemnitee failed to act (A) in
good faith and (B) in a manner the Indemnitee believed to be in or not opposed
to the best interests of the Company, the Indemnitee shall not be entitled to
payment of Indemnifiable Expenses hereunder; or (ii) there has been a final
non-appealable judgment by a court of competent jurisdiction that the Indemnitee
is liable to the Company with respect to any claim, issue or matter involved in
the Proceeding out of which the claim for indemnification has arisen, then no
Indemnifiable Expenses shall be paid with respect to such claim, issue or matter
unless the court of competent jurisdiction in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for such Indemnifiable Expenses which such
court shall deem proper. (c) For purposes of this Agreement, if the Indemnitee
has acted in good faith and in a manner the Indemnitee reasonably believed to be
in the interest of the participants and beneficiaries of an employee benefit
plan, the Indemnitee shall be deemed to have acted in a manner not opposed to
the best interests of the Company. 5. Procedure for Payment of Indemnifiable
Amounts. (a) Subject to Section 9, the Indemnitee shall submit to the Company a
written request specifying in reasonable detail the Indemnifiable Amounts for
which the Indemnitee seeks payment under Section 3, Section 6, or Section 7 of
this Agreement and a short description of the basis for the claim. The Company
shall pay such Indemnifiable Amounts to the Indemnitee within sixty (60)
calendar days of receipt of the request. At the request of the Company, the
Indemnitee shall furnish such documentation and information as are reasonably
available to the Indemnitee and necessary to establish that the Indemnitee is
entitled to indemnification hereunder. (b) Upon written request by the
Indemnitee for indemnification pursuant to the first sentence of Section 5(a)
hereof, if required by applicable law and to the extent not otherwise provided
pursuant to the terms of this Agreement, a determination with respect to the
Indemnitee’s entitlement to indemnification shall be made in the specific case
as follows: (i) if a Change in Control shall have occurred and if so requested
in writing by the Indemnitee, by Independent Counsel in a written opinion to the
Board of Directors; or (ii) if a Change in Control shall not have occurred (or
if a Change in Control shall have occurred but the Indemnitee shall not have
requested that indemnification be determined by Independent Counsel as provided
in subpart (i) of this Section 5(b)), (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board of
Directors, or (B) by a committee of Disinterested Directors designated by
majority vote of the Disinterested Directors, even though less than a quorum of
the Board of Directors, (C) if there are no such Disinterested Directors or, if
such Disinterested Directors so direct, by Independent Counsel in a written
opinion to the Board of



--------------------------------------------------------------------------------



 
[ex103formofindemnificati007.jpg]
-7- Directors, or (D) by the Company’s stockholders in accordance with
applicable law. Notice in writing of any determination as to the Indemnitee’s
entitlement to indemnification shall be delivered to the Indemnitee promptly
after such determination is made, and if such determination of entitlement to
indemnification has been made by Independent Counsel in a written opinion to the
Board of Directors, then such notice shall be accompanied by a copy of such
written opinion. If it is determined that the Indemnitee is entitled to
indemnification, then payment to the Indemnitee of all amounts to which the
Indemnitee is determined to be entitled (other than sums that were already
advanced) shall be made within sixty (60) calendar days after such
determination. If it is determined that the Indemnitee is not entitled to
indemnification, then the written notice to the Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based. The Indemnitee shall cooperate
with the person, persons, or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons, or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to the Indemnitee and reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification. (c) If the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 5(b) hereof, the
Independent Counsel shall be selected as provided in this Section 5(c). If a
Change in Control shall not have occurred (or if a Change in Control shall have
occurred but the Indemnitee shall not have requested that indemnification be
determined by Independent Counsel as provided in subpart (i) of Section 5(b)),
then the Independent Counsel shall be selected by the Board of Directors, and
the Company shall give written notice to the Indemnitee advising the Indemnitee
of the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred and the Indemnitee shall have requested that indemnification
be determined by Independent Counsel, then the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board of Directors, in which event the preceding
sentence shall apply), and the Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, the Indemnitee or the Company, as the case may be, may, within
thirty (30) calendar days after such written notice of selection has been given,
deliver to the Company or to the Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the law firm or person so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth the basis of such assertion. Absent
a proper and timely objection, the person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the law firm or
person so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or the Court of Chancery of the State of Delaware or
another court of competent jurisdiction in the State of Delaware has determined
that such objection is without merit. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 5(b)
hereof and, following the expiration of sixty (60) calendar days after
submission by the Indemnitee of a written request for indemnification pursuant
to Section 5(a) hereof, Independent Counsel shall not have been selected, or an
objection thereto has been made and not withdrawn, then either the Company or
the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction in the State of Delaware for resolution of
any



--------------------------------------------------------------------------------



 
[ex103formofindemnificati008.jpg]
-8- objection that shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for appointment as Independent
Counsel of a law firm or person selected by such court (or selected by such
person as the court shall designate), and the law firm or person with respect to
whom all objections are so resolved or the law firm or person so appointed shall
act as Independent Counsel under Section 5(b) hereof. Upon the due commencement
of any Proceeding pursuant to Section 11(e) hereof, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing). If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof, then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. 6. Indemnification for Expenses if the Indemnitee is
Wholly or Partly Successful. Notwithstanding anything contained in this
Agreement to the contrary, to the extent that the Indemnitee is or was, or is or
was threatened to be made, by reason of the Indemnitee’s Corporate Status, a
party to and is successful, on the merits or otherwise, in defending any
Proceeding, the Indemnitee shall be indemnified against all Indemnifiable
Expenses incurred by the Indemnitee or on the Indemnitee’s behalf in connection
with the defense of such Proceeding. If the Indemnitee is not wholly successful
in such Proceeding but is successful on the merits or otherwise as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify the Indemnitee for the portion thereof to which the Indemnitee
is entitled. If the Indemnitee is not wholly successful in such Proceeding, the
Company also shall indemnify, hold harmless and exonerate the Indemnitee against
all Expenses reasonably incurred in connection with a claim, issue or matter
related to any claim, issue, or matter on which the Indemnitee was successful.
For purposes of this Agreement, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter. Notwithstanding any of
the foregoing, nothing herein shall be construed to limit the Indemnitee’s right
to indemnification which he or she would otherwise be entitled to pursuant to
Section 3 and Section 4 hereof, regardless of the Indemnitee’s success in a
Proceeding. 7. Indemnification for Expenses as a Witness. Anything in this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
applicable law, to the extent that the Indemnitee, by reason of the Indemnitee’s
Corporate Status, is or was, or is or was threatened to be made, a witness in
any Proceeding to which the Indemnitee is not a party, the Indemnitee shall be
indemnified against all Indemnifiable Expenses incurred by the Indemnitee or on
the Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, the Indemnitee shall be entitled to indemnification for Expenses
incurred in connection with being or threatened to be made a witness, as
provided in this Section 7, regardless of whether the Indemnitee met the
standards of conduct set forth in Sections 4(a) and 4(b) hereof. 8. Agreement to
Advance Expenses; Conditions. The Company shall pay to the Indemnitee all
Indemnifiable Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding to which the Indemnitee was or is a party or was or is
otherwise involved or was or is threatened to be made a party to or was or is
otherwise involved in any capacity in any



--------------------------------------------------------------------------------



 
[ex103formofindemnificati009.jpg]
-9- Proceeding by reason of the Indemnitee’s Corporate Status, including a
Proceeding by or in the right of the Company, in advance of the final
disposition of such Proceeding. The Indemnitee hereby undertakes to repay the
amount of Indemnifiable Expenses paid to the Indemnitee if it shall ultimately
be determined by final judicial decision of a court of competent jurisdiction,
from which decision there is no further right to appeal, that the Indemnitee is
not entitled under this Agreement to, or is prohibited by applicable law from,
indemnification with respect to such Indemnifiable Expenses. Any advances and
undertakings to repay pursuant to this Section 8 shall be unsecured and interest
free. The Indemnitee shall be entitled to advancement of Indemnifiable Expenses
as provided in this Section 8 regardless of any determination by or on behalf of
the Company that the Indemnitee has not met the standards of conduct set forth
in Sections 4(a) and 4(b) hereof. 9. Procedure for Advance Payment of Expenses.
The Indemnitee shall submit to the Company a written request specifying in
reasonable detail the Indemnifiable Expenses for which the Indemnitee seeks an
advancement under Section 8 of this Agreement, together with documentation
reasonably evidencing that the Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than sixty (60) calendar days after the Company’s receipt of such request.
10. Burden of Proof; Defenses; and Presumptions. (a) In any Proceeding pursuant
to Section 11 hereof brought by the Indemnitee to enforce rights to
indemnification or to an advancement of Indemnifiable Expenses hereunder, or in
any Proceeding brought by the Company to recover an advancement of Indemnifiable
Expenses (whether pursuant to the terms of an undertaking or otherwise), the
burden shall be on the Company to prove that the Indemnitee is not entitled to
be indemnified, or to such an advancement of Indemnifiable Expenses, as the case
may be. (b) It shall be a defense in any Proceeding pursuant to Section 11
hereof to enforce rights to indemnification under Section 3(a) or Section 3(b)
hereof (but not in any Proceeding pursuant to Section 11 hereof to enforce a
right to an advancement of Indemnifiable Expenses under Sections 8 and 9 hereof)
that the Indemnitee has not met the standards of conduct set forth in Section
4(a) or Section 4(b), as the case may be, but the burden of proving such defense
shall be on the Company. With respect to any Proceeding pursuant to Section 11
hereof brought by the Indemnitee to enforce a right to indemnification
hereunder, or any Proceeding brought by the Company to recover an advancement of
Indemnifiable Expenses (whether pursuant to the terms of an undertaking or
otherwise), neither (i) the failure of the Company (including by its directors
or independent legal counsel) to have made a determination prior to the
commencement of such Proceeding that indemnification is proper in the
circumstances because the Indemnitee has met the applicable standards of
conduct, nor (ii) an actual determination by the Company (including by its
directors or independent legal counsel) that the Indemnitee has not met such
applicable standards of conduct, shall create a presumption that the Indemnitee
has not met the applicable standards of conduct or, in the case of a Proceeding
pursuant to Section 11 hereof brought by the Indemnitee seeking to enforce a
right to indemnification, be a defense to such Proceeding. (c) The termination
of any Proceeding by judgment, order, settlement,



--------------------------------------------------------------------------------



 
[ex103formofindemnificati010.jpg]
-10- conviction, or upon a plea of nolo contendre or its equivalent, shall not,
in and of itself, adversely affect the right of the Indemnitee to
indemnification hereunder or create a presumption that the Indemnitee did not
act in good faith and in a manner the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, shall not create a presumption that the Indemnitee had
reasonable cause to believe that his or her conduct was unlawful. (d) For
purposes of any determination of good faith, the Indemnitee shall be deemed to
have acted in good faith if the Indemnitee’s action is reasonably based on the
records or books of account of the Company or other Entity, including financial
statements, or on information supplied to the Indemnitee by the officers of the
Company or other Entity in the course of their duties, or on the advice of legal
counsel for the Company or other Entity or on information or records given or
reports made to the Company or other Entity by an independent certified public
accountant or by an appraiser or other expert selected by the Company or other
Entity. The provisions of this Section 10(d) shall not be deemed to be exclusive
or to limit in any way the other circumstances in which the Indemnitee may be
deemed or found to have met the applicable standard of conduct set forth in this
Agreement. (e) The knowledge and/or actions, or failure to act, of any other
director, officer, agent, or employee of the Company or of an other Entity shall
not be imputed to the Indemnitee for purposes of determining the Indemnitee’s
right to indemnification or advancement of Indemnifiable Expenses under this
Agreement. 11. Remedies of the Indemnitees. (a) Right to Petition Court. In the
event that the Indemnitee makes a request for payment of Indemnifiable Amounts
under Section 3 or Section 5 herein or a request for an advancement of
Indemnifiable Expenses under Sections 8 or Section 9 herein and the Company
fails to make such payment or advancement in a timely manner pursuant to the
terms of this Agreement, the Indemnitee may petition a court to enforce the
Company’s obligations under this Agreement. (b) Expenses. The Company agrees to
reimburse the Indemnitee in full for any Expenses actually and reasonably
incurred by the Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by the Indemnitee under
Section 11(a) above; provided, however, that to the extent the Indemnitee is
unsuccessful on the merits in such action then the Company shall have no
obligation to reimburse the Indemnitee under this Section 11(b) (c) Validity of
Agreement. The Company shall be precluded from asserting in any Proceeding,
including, without limitation, an action under Section 11(a) above, that the
provisions of this Agreement are not valid, binding and enforceable or that
there is insufficient consideration for this Agreement and shall stipulate in
court that the Company is bound by all the provisions of this Agreement. (d)
Failure to Act Not a Defense. The failure of the Company (including its Board of
Directors or any committee thereof, independent legal counsel, or stockholders)



--------------------------------------------------------------------------------



 
[ex103formofindemnificati011.jpg]
-11- to make a determination concerning the permissibility of the payment of
Indemnifiable Amounts or the advancement of Indemnifiable Expenses under this
Agreement shall not be a defense in any action brought under Section 10(a)
above, and shall not create a presumption that such payment or advancement is
not permissible (e) Entitlement to Indemnification; Independent Counsel. In the
event that (i) a determination is made pursuant to Section 5 of this Agreement
that the Indemnitee is not entitled to indemnification under this Agreement,
(ii) if the determination of entitlement to indemnification is not to be made by
Independent Counsel pursuant to Section 5(b) hereof, no determination of
entitlement to indemnification shall have been made pursuant to Section 5(b) of
this Agreement within sixty (60) calendar days after receipt by the Company of
the Indemnitee’s written request for indemnification, (iii) if the determination
of entitlement to indemnification is to be made by Independent Counsel pursuant
to Section 5(b) hereof, no determination of entitlement to indemnification shall
have been made pursuant to Section 5(b) hereof within eighty (80) calendar days
after receipt by the Company of the Indemnitee’s written request for
indemnification, unless an objection to the selection of such Independent
Counsel has been made and substantiated and not withdrawn, in which case the
applicable time period shall be seventy (70) calendar days after the Court of
Chancery of the State of Delaware or another court of competent jurisdiction in
the State of Delaware (or such person appointed by such court to make such
determination) has determined or appointed the person to act as Independent
Counsel pursuant to Section 5(b) hereof, (iv) payment of indemnification is not
made pursuant to Section 6 or Section 7 of this Agreement within sixty (60)
calendar days after receipt by the Company of a written request therefor, or (v)
payment of indemnification pursuant to Section 6 or Section 7 of this Agreement
is not made within sixty (60) calendar days after a determination has been made
pursuant to Section 5(b) that the Indemnitee is entitled to indemnification,
then the Indemnitee shall be entitled to seek an adjudication by the Court of
Chancery of the State of Delaware of the Indemnitee’s entitlement to such
indemnification or advancement of Indemnifiable Expenses. (f) Not Prejudiced by
Adverse Determination. In the event that a determination shall have been made
pursuant to Section 5(b) of this Agreement that the Indemnitee is not entitled
to indemnification, any Proceeding commenced pursuant to this Section 11 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and the Indemnitee shall not be prejudiced by reason of that adverse
determination. 12. Settlement of Proceedings. (a) The Indemnitee agrees that it
will not settle, compromise or consent to the entry of any judgment as to the
Indemnitee in any pending or threatened Proceeding (whether or not the
Indemnitee is an actual or potential party to such Proceeding) in which
Indemnitee has sought indemnification hereunder without the Company’s prior
written consent, which consent will not be unreasonably withheld, unless such
settlement, compromise or consent respecting such Proceeding includes an
unconditional release of you and does not (i) require or impose any injunctive
or other non-monetary remedy on the Company or its affiliates, (ii) require or
impose an admission or consent as to any



--------------------------------------------------------------------------------



 
[ex103formofindemnificati012.jpg]
-12- wrongdoing by the Company or its affiliates, or (iii) otherwise result in a
direct or indirect payment by or monetary cost to the Company or its affiliates.
(b) The Company agrees that it will not settle, compromise or consent to the
entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which the Indemnitee has sought indemnification hereunder
without the Indemnitee’s prior written consent, which consent shall not be
unreasonably withheld, unless such settlement, compromise or consent includes an
unconditional release of the Indemnitee and does not (i) require or impose any
injunctive or other non-monetary remedy on the Indemnitee, (ii) require or
impose an admission or consent as to any wrongdoing by the Indemnitee or (iii)
otherwise result in a direct or indirect payment by or monetary cost to the
Indemnitee personally (as opposed to a payment to be made or cost to be paid by
the Company on the Indemnitee’s behalf). 13. Notice by the Indemnitee. The
Indemnitee agrees to notify the Company promptly upon being served with any
summons, citation, subpoena, complaint, indictment, information, or other
document relating to any Proceeding which could reasonably be expected to result
in the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify the Indemnitee from the right to receive payments of
Indemnifiable Amounts or advancements of Indemnifiable Expenses. 14.
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Indemnitee as follows: (a) Authority. The Company has all
necessary power and authority to enter into, and be bound by the terms of, this
Agreement, and the execution, delivery and performance of the undertakings
contemplated by this Agreement have been duly authorized by the Company. (b)
Enforceability. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by equitable principles
and applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally. (c) No Conflicts.
This Agreement, when executed and delivered by the Company in accordance with
the provisions hereof, does not, and the Company’s performance of its
obligations under the Agreement will not violate the Company’s certificate of
incorporation, bylaws, other agreements to which the Company is a party to or
applicable law. (d) Insurance. The Company shall use its best efforts to cause
the Indemnitee, at the Company’s expense, to be covered by such insurance
policies or policies providing liability insurance for directors or officers of
the Company or of any Subsidiary (“D&O



--------------------------------------------------------------------------------



 
[ex103formofindemnificati013.jpg]
-13- Insurance”), if any, in accordance with its or their terms to the same
extent as provided to any then-current director or officer of the Company or any
Subsidiary under such policy or policies. 15. Contract Rights Not Exclusive;
Subrogation. The rights to payment of Indemnifiable Amounts and advancement of
Indemnifiable Expenses provided by this Agreement shall be in addition to, but
not exclusive of, any other rights that the Indemnitee may have at any time
under applicable law, the Company’s bylaws or certificate of incorporation, or
any other agreement, vote of stockholders or directors (or a committee of
directors), or otherwise, both as to action in the Indemnitee’s official
capacity and as to action in any other capacity as a result of the Indemnitee’s
serving in a Corporate Status. No right or remedy herein conferred is intended
to be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy, given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.
In the event of any payment to or on behalf of the Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights. 16. Successors. This Agreement shall be (a) binding upon
all successors and assigns of the Company (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Company and any
direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of the Indemnitee.
This Agreement shall continue for the benefit of the Indemnitee and such heirs,
personal representatives, executors and administrators after the Indemnitee has
ceased to have Corporate Status. 17. Change in Law. To the extent that a change
in Delaware law (whether by statute or judicial decision) shall permit broader
indemnification or advancement of expenses than is provided under the terms of
the bylaws of the Company and this Agreement, the Indemnitee shall be entitled
to such broader indemnification and advancements, and this Agreement shall be
deemed to be amended to such extent, but only to the extent such amendment
permits the Indemnitee to broader indemnification and advancement rights other
than Delaware law permitted prior to the adoption of such amendment. 18.
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties. 19. Modifications and Waiver. Except as provided in Section 17 above
with respect to changes in Delaware law which broaden the right of the
Indemnitee to be indemnified by the



--------------------------------------------------------------------------------



 
[ex103formofindemnificati014.jpg]
-14- Company, no supplement, modification or amendment of this Agreement shall
be binding unless executed in writing by each of the parties hereto. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement (whether or not similar), nor
shall such waiver constitute a continuing waiver. 20. General Notices. All
notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given (a) when delivered by hand,
(b) when transmitted by facsimile and receipt is acknowledged, or (c) if mailed
by certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed (i) If to the Indemnitee, to:
___________________ ___________________ ___________________ (ii) If to the
Company, to: Rexnord Corporation Attn: Office of the General Counsel 247
Freshwater Way, Suite 300 Milwaukee, WI 53204 Facsimile: 513-826-6690 or to such
other address as may have been furnished in the same manner by any party to the
others. 21. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever other than any of those set forth in
Section 4 or Section 6 hereof the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).
22. Governing Law. This Agreement shall be exclusively governed by and construed
and enforced under the laws of the State of Delaware without giving effect to
the provisions thereof relating to conflicts of law of such state. 23. Consent
to Jurisdiction.



--------------------------------------------------------------------------------



 
[ex103formofindemnificati015.jpg]
-15- (a) Each of the Company and the Indemnitee hereby irrevocably and
unconditionally (i) agrees and consents to the jurisdiction of the courts of the
State of Delaware for all purposes in connection with any action, suit, or
proceeding that arises out of or relates to this Agreement and agrees that any
such action instituted under this Agreement shall be brought only in the Court
of Chancery of the State of Delaware (or in any other state court of the State
of Delaware if the Court of Chancery does not have subject matter jurisdiction
over such action), and not in any other state or federal court in the United
States of America or any court or tribunal in any other country; (ii) consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
for purposes of any action or proceeding arising out of or in connection with
this Agreement; (iii) waives any objection to the laying of venue of any such
action or proceeding in the courts of the State of Delaware; and (iv) waives,
and agrees not to plead or to make, any claim that any such action or proceeding
brought in the courts of the State of Delaware has been brought in an improper
or otherwise inconvenient forum. (b) Each of the Company and the Indemnitee
hereby consents to service of any summons and complaint and any other process
that may be served in any action, suit, or proceeding arising out of or relating
to this Agreement in any court of the State of Delaware by mailing by certified
or registered mail, with postage prepaid, copies of such process to such party
at its address for receiving notice pursuant to Section 20 hereof. Nothing
herein shall preclude service of process by any other means permitted by
applicable law. 24. Counterparts. This Agreement may be executed in one or more
counterparts (including by PDF or facsimile), each of which shall for all
purposes be deemed to be an original but all of which together shall constitute
but one and the same Agreement. Only one such counterpart need be produced to
evidence the existence of this Agreement. 25. Headings. The headings of the
sections of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
hereof. 26. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings and negotiations, written
and oral, between the parties with respect to the subject matter of this
Agreement, provided, however, that this Agreement is supplement to and in
furtherance of the Company’s certificate of incorporation, bylaws, the DGCL and
any other applicable law, and shall not be deemed a substitute therefor, and
does not diminish or abrogate any rights of the Indemnitee thereunder. [END OF
TEXT]



--------------------------------------------------------------------------------



 
[ex103formofindemnificati016.jpg]
16 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written. COMPANY: REXNORD CORPORATION By: Name: Title:
INDEMNITEE: By: Name:



--------------------------------------------------------------------------------



 